EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Kyu Lee on 11 August 2021.
The application has been amended as follows - delete – “light emitting device”, and enter – “light emitting diode”.  The result of the amendments are provided below:
	1 (Amended). A light emitting display panel, comprising: a plurality of pixels, wherein each of the plurality of pixels includes: a first pixel circuit layer including a first pixel circuit configuring a pixel driving circuit; a second pixel circuit layer provided on the first pixel circuit layer, the second pixel circuit layer including a second pixel circuit configuring the pixel driving circuit; a third pixel circuit layer provided on the second pixel circuit layer, the third pixel circuit layer including a third pixel circuit configuring the pixel driving circuit; a fourth pixel circuit layer provided on the third pixel circuit layer, the fourth pixel circuit layer including a fourth pixel circuit configuring the pixel driving circuit; and a light emitting diode layer provided on the fourth pixel circuit layer, the light emitting diode layer including a light emitting diode electrically connected to the fourth pixel circuit; a driving transistor for controlling the amount of current flowing to the light emitting diode, wherein the driving transistor is included in the first pixel circuit layer, and a capacitor for storing a threshold voltage of the driving transistor, wherein the capacitor is included in the third pixel circuit layer.
Amended). The light emitting display panel of claim 9, wherein the fourth pixel circuit comprises a second transistor including a gate connected to the emission control line, a first terminal connected to the second terminal of the driving transistor, and a second terminal connected to the light emitting diode.
12 (Amended). A display device, comprising: a display panel including a plurality of pixels, wherein each of the plurality of pixels includes: a first pixel circuit layer including a first pixel circuit configuring a pixel driving circuit; a second pixel circuit layer provided on the first pixel circuit layer, the second pixel circuit layer including a second pixel circuit configuring the pixel driving circuit; a third pixel circuit layer provided on the second pixel circuit layer, the third pixel circuit layer including a third pixel circuit configuring the pixel driving circuit; a fourth pixel circuit layer provided on the third pixel circuit layer, the fourth pixel circuit layer including a fourth pixel circuit configuring the pixel driving circuit; and a light emitting diode layer provided on the fourth pixel circuit layer, the light emitting diode layer including a light emitting diode electrically connected to the fourth pixel circuit; a driving transistor for controlling the amount of current flowing to the light emitting diode, wherein the driving transistor is included in the first pixel circuit layer, and a capacitor for storing a threshold voltage of the driving transistor, wherein the capacitor is included in the third pixel circuit layer.
20 (Amended). The display device of claim 19, wherein the fourth pixel circuit comprises a second transistor including a gate connected to the emission control line, a first terminal connected to the second terminal of the driving transistor, and a second terminal connected to the light emitting diode.

Allowable Subject Matter
As a result, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known light emitting display panel laddered circuitry configurations thereof. However, none of the references alone or in combination teach: “A light emitting display panel, comprising: a plurality of pixels, wherein each of the plurality of pixels includes: a first pixel circuit layer including a first pixel circuit configuring a pixel driving circuit; a second pixel circuit layer provided on the first pixel circuit layer, the second pixel circuit layer including a second pixel circuit configuring the pixel driving circuit; a third pixel circuit layer provided on the second pixel circuit layer, the third pixel circuit layer including a third pixel circuit configuring the pixel driving circuit; a fourth pixel circuit layer provided on the third pixel circuit layer, the fourth pixel circuit layer including a fourth pixel circuit configuring the pixel driving circuit; and a light emitting diode layer provided on the fourth pixel circuit layer, the light emitting diode layer including a light emitting diode electrically connected to the fourth pixel circuit; a driving transistor for controlling the amount of current flowing to the light emitting diode, wherein the driving transistor is included in the first pixel circuit layer, and a capacitor for storing a threshold voltage of the driving transistor, wherein the capacitor is included in the third pixel circuit layer.”  After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626